Citation Nr: 1527921	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-03 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for larynx cancer claimed as a result of Agent Orange exposure.

2.  Entitlement to service connection for loss of sensation of the tongue claimed as secondary to larynx cancer removal claimed as secondary to larynx cancer.

3.  Entitlement to an increased disability evaluation in excess of 20 percent for diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1964 to June 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Also on appeal is a June 2014 rating decision.  

The issue of entitlement to an increased rating for diabetes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a history of larynx cancer, and his floor of the mouth cancer is not a presumptive disease, and the evidence establishes that it is not likely a direct result of the Veteran's Agent Orange exposure.  

2.  Loss of sensation of the tongue is a result of the Veteran's floor of the mouth cancer.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for larynx cancer have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for establishing service connection for loss of sensation of the tongue have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  A standard January 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records (STRs) and post-service VA and private treatment records have been obtained.  The Board notes that complete private treatment records from Dr. B.G., who treated him for the cancer, were not obtained.  However, the Veteran submitted those parts of Dr. B.G's records he wished VA to consider and did not otherwise request VA to obtain Dr. B.G.'s complete records.  Therefore, there is no indication that Dr. B.G.'s complete records are potentially favorable.  See 38 C.F.R. § 3.156(c).  Aside from his medical records, the Veteran was provided a VA medical examination in April 2009, and this examination is adequate because it answers all the complex medical questions raised in the appeal.  Thus, VA's duty to assist has been met.

II. Analysis

A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Additionally, Veterans who served (a) in the Republic of Vietnam between January 9, 1962, to May 7, 1975, or (b) in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied between April 1, 1968, and August 31, 1971, are presumed to have been exposed to herbicide agents, such as Agent Orange, unless there is affirmative evidence to the contrary. 38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6) (2014). 

Certain diseases will be presumed to be a result of Agent Orange exposure if the veteran was exposed to herbicides. 38 C.F.R. § 3.307(a). These diseases include respiratory cancers (cancer of the lung, bronchus, larynx, or trachea). The fact that a diagnosed condition is not on the presumptive list does not preclude a veteran from establishing direct service connection with proof of actual or direct causation. Polovick v. Shinseki, 23 Vet. App. 48, 52-53 (2009); see also Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See 38 C.F.R. § 3.310(a); El-Amin v. Shinseki, 26 Vet. App. 136, 138(2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Aggravation, for VA purposes, is defined as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).

Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  

This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d 1376-77.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

B.  Discussion.

Larynx Cancer

The Veteran is seeking service connection for larynx cancer as presumptively due to Agent Orange exposure.  After careful consideration of the entire record, the Board must deny the claim because the Veteran does not have larynx cancer and his floor of mouth cancer is not a presumptive disease or otherwise shown to be a result of service.  

It is not in dispute that he served in Vietnam, and is therefore presumed to have been exposed to Agent Orange during that service.  However, the private medical records establish that he does not have a history of larynx cancer.  For sake of reference, the Board notes that the larynx is the "[t]he organ of voice production; the part of the respiratory tract between the pharynx and the trachea; it consists of a framework of cartilages and elastic membranes housing the vocal folds and the muscles that control the position and tension of these elements."  Stedmans Medical Dictionary (2014).  It is commonly called the "voice box.  See U.S. National Library of Medicine, Medline Plus - Medical Encyclopedia, "Voice Box," Updated 5/14/2014, available at http://www.nlm.nih.gov/medlineplus/ency/imagepages/19708.htm; see also 38 C.F.R. § 20.903(b)(2) (2014).  

Rather, the medical evidence of record affirmatively establishes he was treated in 1992 for floor of mouth cancer.  (This is also characterized in his VA medical records as "mouth" cancer.)  The presumptive list includes respiratory cancers, which are affirmatively defined in 38 C.F.R. § 3.309(e) as involving the "lung, bronchus, larynx, or trachea."  In a February 2014 brief, the Veteran's representative argued that service connection on a presumptive basis should be granted because of "the proximity of a relationship to the established lung cancer which is on the list is inextricably link by the oral and respiratory cavity that the entire segment of the lips to mouth should be established by law." 

Thus, the Veteran's representative argues that the claim should be granted because of the anatomical proximity between the larynx and the Veteran's floor of mouth cancer.  While this is understandable from a lay perspective, the Secretary has specifically considered and determined that the medical and scientific data are not in equipoise in indicating a positive association because Agent Orange exposure and cancers of the mouth.  

As required by law:

[W]henever the Secretary determines, based on sound medical and scientific evidence, that a positive association (i.e., the credible evidence for the association is equal to or outweighs the credible evidence against the association) exists between exposure of humans to an herbicide agent (i.e., a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era) and a disease, the Secretary will publish regulations establishing presumptive service connection for that disease.

79 Fed. Reg. 20308 (April 11, 2014). 

The National Academy of Sciences (NAS) report titled Veterans and Agent Orange: Update 2012 ("Update 2012") found "inadequate or insufficient evidence to determine whether an association exists" between Agent Orange exposure and multiple relevant cancers: 

(1) Cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), and nasal cavity (including ears and sinuses); (2) cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; (3) cancers of the digestive organs (esophageal cancer; stomach cancer; colorectoral cancer (including small intestine and anus), hepatobiliary cancers (liver, gallbladder, and bile ducts), and pancreatic cancer . . . and (14) cancers at other and unspecified sites (other than those as to which the Secretary has already established a presumption)[.] 

NAS has defined this category of association to mean that available epidemiologic studies are of insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association.  For example, these studies may fail to control for confounding factors, have inadequate exposure assessment, or fail to address latency.  Id. at 20312.

By application in this case, by saying that a presumption of service connection could not be established for these cancers, the Secretary has determined that the medical and scientific evidence is not at least in equipoise in establishing such a causal relationship.  The Board must that this finding is determinative in this case. As a threshold matter, it establishes that oral cancers are separate from respiratory cancers.  It also affirmatively establishes that a positive relationship does not likely exist at present between Agent Orange exposure and oral cancers.  This NAs study is especially conclusive because it was based on a comprehensive, independent, and impartial survey of the available medical and scientific evidence, and it directly encompasses the Veteran's cancer.  

As the Court of Appeals for Veterans Claims (Court) has stressed, the Board is not the body tasked with interpreting regulations on the Secretary's behalf.  Rather, Congress made it unequivocally clear that the Board is to be bound by "regulations by the Department, instructions of the Secretary, and the precedential opinions of the chief legal officer of the Department."  Stated otherwise, the Secretary is tasked with establishing VA policy, and the Board is tasked with following such established policy.  Hudgens v. Gibson, 26 Vet. App. 558, 563 n.5 (2014).  

Accordingly here, the Board must find, based on the NAS Update 2012 as published by the Secretary in the Federal Register, that the Veteran's floor of mouth cancer is not a presumptive disease listed in 38 C.F.R. § 3.309(e).  This NAS Update 2012 also establishes that the evidence is not in equipoise in establishing a positive relationship on a direct basis because the Veteran's cancer and his Agent Orange exposure.  See 38 C.F.R. § 3.102 (a reasonable doubt is one "within the range of probability as distinguished from pure speculation or remote possibility.").

Because his floor of mouth cancer is an oral cancer and not a respiratory cancer, and because the Secretary has determined that this type of cancer is not likely a result of Agent Orange exposure, the Board must find that the claim cannot be granted on either a direct or presumptive basis.  

Loss of Sensation of the Tongue

The Veteran contends that service connection is warranted for "loss of sensation of tongue due to larynx malignant tumor removal due to Agent Orange."  Because service connection must be denied for the primary condition, the Veteran's floor of mouth cancer, service connection for loss of sensation of the tongue cannot be granted on a secondary basis.  Consequently, this claim must be denied as a matter of law.  See 38 C.F.R. § 3.310; DeLisio v. Shinseki, 25 Vet. App. 45, 59 (2011).

As a final matter, the Board notes that the RO requested an opinion as to whether the Veteran's cancer or loss of sensation of the tongue was secondary to his already-service-connected diabetes.  It does not appear that the Veteran has actually contended that either condition was secondary to diabetes.  In either event, a VA examiner in April 2009 gave an opinion indicating that such a secondary relationship was unlikely.  The VA examiner explained the medical reasons underpinning this determination, and neither the Board nor the Veteran has the medical expertise necessary to rebut the VA examiner's conclusion on such a complex medical question.  See Fountain, 27 Vet. App. at 274-75; Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  

This finding, however, is limited solely to the question of whether a separate award of service connection can be granted for loss of sensation of the tongue as a distinct medical secondary to floor of mouth cancer.  Because the Veteran may always be compensated for any symptom, such as loss of sensation of the tongue, if it is established as a symptom of his diabetes, the outcome of this appeal does not preclude assignment of such a disability rating in the future.  The proper disposition of such a question must be made by the AOJ in considering what disability rating, if any, should be assigned for such symptomatology. That question-the proper disability rating to be assigned for symptoms of diabetes-is being remanded by the Board pursuant to 38 C.F.R. § 19.9(c), but is otherwise outside the Board's jurisdictional authority to decide in the context of the claims of service connection.

In summary, the Veteran's claim of service connection for larynx cancer, shown as floor of mouth cancer, must be denied because the evidence is not in equipoise in establishing a nexus to service, whether on a direct or presumptive basis.  The claim of service connection for loss of sensation of the tongue, claimed as secondary to larynx cancer, must be denied because the primary condition, the floor of mouth cancer, is not service-connected.  In reaching this outcome, the Board has resolved all reasonable doubt in the Veteran's favor where possible.  However, the weight of the evidence remains against each claim and, therefore, the appeal must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

ORDER

Service connection for floor of mouth cancer, claimed as larynx cancer, is denied.

Service connection for loss of sensation of the tongue is denied.


REMAND

The claim for an increased rating for diabetes must be remanded for issuance of a statement of the case (SOC).  The claim was denied in a June 2014 rating decision.  The Veteran filed a VA Form 21-0958, standardized, Notice of Disagreement form, in October 2014.  An SOC has not yet been issued.  

In cases, such as this one, where a claimant has timely filed an NOD with a determination of the AOJ on a claim, but the record reflects that the AOJ has not subsequently granted the claim in full and has not furnished the claimant with a SOC, the Board shall remand the claim to the AOJ with instructions to prepare and issue a SOC.  38 C.F.R. § 19.9(c); see also 38 C.F.R. § 20.201(a).  

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC with respect to his claim for a higher rating for diabetes.  This issuance should include notification of the need to timely file a substantive appeal to perfect his appeal on the issue.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


